DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 11-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-20 of prior U.S. Patent No. 11,363,014. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,363,014 (hereinafter ‘014 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claimed invention recites a broader recitation of the ‘014 Patent. For instance, in claim 0f the current application and in the ‘014 Patent, the applicant claims:
Application No. 17/740,187
Patent No. 11,363,014
A method for secure authentication by a user comprising: the user sending a request from a client application to a server application requesting access to a portal; generating, in the server application, a random unique identifier and transmitting the random unique identifier in an encoded symbol from the server application to the client application; receiving, by the client application, the encoded symbol; uploading the encoded symbol from the client application by a mobile device of the user; generating, in the mobile device, a one-time authentication code (OTC); generating a login code using the OTC and the random unique identifier from the encoded symbol; transmitting the login code from the mobile device to the authentication server; the authentication server authenticating the user using the login code, wherein the user is not required to input a username and password for authentication after an initialization phase of the mobile device; and the authentication server redirecting the client application to the portal and allowing the client application to connect with the portal.
A method for secure authentication by a user comprising: the user sending a request from a client application to a server application requesting access to a portal; generating, in the server application, a random unique identifier and transmitting the random unique identifier in an encoded symbol from the server application to the client application; receiving, by the client application, the encoded symbol; uploading the encoded symbol from the client application by a mobile device of the user; generating, in the mobile device, a one-time authentication code (OTC) utilizing a secret code, wherein the secret code is a pseudo-random code, a random code, or generated codes, generated in an authentication server during an initialization phase of the mobile device; generating a login code using the OTC and the random unique identifier from the encoded symbol; transmitting the login code from the mobile device to the authentication server; the authentication server authenticating the user using the login code, wherein the user is not required to input a username and password for authentication; and the authentication server redirecting the client application to the portal and allowing the client application to connect with the portal.


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-23 of the ‘014 Patent as a general teaching for a method for secure authentication, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘014 Patent. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘014 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior arts use optical codes for authenticating users: Edwards et al. (US 2020/0302755); Kulkarni et al. (US 2020/0074442); Hazard et al. (US 2019/0108731); Kobres et al. (US 2013/0124411); Chang et al. (US 2012/0173311); Pharris (US 2012/0047070); and Ramachandran (US 2007/0295805).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876